DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 02/11/2019.  

Response to Arguments

Applicant's arguments/remarks filed on 05/14/2021 with respect to claim(s) 67 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. Upon further consideration, the previously cited prior art reference(s) Seo et al. (U.S. Pub. 20150173048) in view of Dinan et al. (U.S. Pub. 20180049224) does address the new amended limitations set forth within independent claim(s) 67. Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 67 and the similarly amended independent and their respective dependent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 67-75 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. Pub. 20150173048) in view of Dinan et al. (U.S. Pub. 20180049224). 

Regarding claim 67 Seo disclose a method implemented at a terminal device, the method comprising (para. 9, the user equipment comprising a radio frequency (RF) module; and a processor): 
receiving, from a base station, priority information associated with at least one semi-persistent scheduling (SPS) configurations for the terminal device (para. 8, receiving priority information of the D2D SPS signal from a base station); and 
selecting, based on the priority information, an SPS configuration from the two or more SPS configurations for packet transmission (para. 8, the D2D SPS signal may be transmitted using an initial transmit power predetermined according to the priority information).  
 two or more of semi-persistent scheduling (SPS) configurations for the terminal device. However Dinan teach (para 173, in order to support multiple SPS configurations different SPS C-RNTIs may be configured for different SPS traffic types. For example, a first SPS C-RNTI may be configured for SPS configuration to transmit voice traffic, a second SPS C-RNTI may be configured for SPS configuration to transmit a V2X traffic).
Seo and Dinan are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dinan in the system of Seo so the system can schedule different resources for multiple types of traffic with different priorities. The motivation for doing so would have been to maintain high levels of quality of services among the different types of traffic.
Regarding claim 68 Seo disclose wherein receiving the priority information comprises: receiving, from the base station, the priority information indicative of a priority level of the at least one SPS configuration (para. 8, when the priority information of the D2D SPS signal indicates a priority higher than a priority of the signal to the base station, transmitting the D2D SPS signal to a second user equipment).  
Regarding claim 69 Seo disclose, wherein the priority level is associated with an uplink grant indicating an amount of resources to be allocated for uplink transmission (para. 129-133, the priority can be differently defined according to a usage of the D2D SPS signal and a type of a requested signal requested by a base , and 
selecting the SPS configuration comprises selecting the SPS configuration from the two or more SPS configurations based on the amount of resources to be allocated (para. 104, The SPS PDCCH carries RB allocation information for SPS Tx/Rx and MCS (modulation and coding scheme) information).  
Regarding claim 70 Seo disclose, wherein the amount of the resources to be allocated include either a number of physical resource blocks or a size of a transport block (para. 104, The SPS PDCCH carries RB allocation information for SPS Tx/Rx and MCS (modulation and coding scheme) information).  
Regarding claim 71 Seo disclose, wherein the priority level is associated with a packet type to be used by the terminal device (para. 103, The SPS can reduce scheduling overhead and stably allocate a resource in a manner of reserving a resource in advance for a specific traffic).
Seo do not specifically disclose, selecting the SPS configuration comprises: determining the packet type to be used by the terminal device However Dinan teach, (para. 177, the UE may report UE SPS assistance information about one or more SPS traffic types to the base station). 
Dinan further disclose selecting the SPS configuration from the two or more SPS configurations based on the packet type (para. 172-173, For example, a first .  
Seo and Dinan are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dinan in the system of Seo so the system can make reservations of different amount of resources in advance for one or more specific types of traffic. The motivation for doing so would have been to maintain high levels of quality of services.
 Regarding claim 72 the limitations of claim 72 are rejected in the same manner as analyzed above with respect to claim 71.
Regarding claim 73 Seo disclose, wherein receiving the priority information comprises: receiving, from the base station, an indication of a priority level of the at least one SPS configuration in an information element (IE) (para. 8, receiving priority information of the D2D SPS signal from a base station); or 
receiving, from the base station, an indication of a priority level of a packet type for the terminal device, wherein the priority level of the packet type is associated with a priority level of the at least one SPS configuration; or
 receiving, from the base station, an indication of a logic channel identification corresponding to a traffic type for the terminal device, wherein the logic channel identification is associated with a priority level of the at least one SPS configuration; or 
receiving, from the base station, an indication of an index of the at least one SPS configuration; and Page 4 of 10Application No. 16/324,734 Docket No. 3602-1755US1 determining a priority level of the at least one SPS configuration based on the index. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first of the alternatives
Regarding claim 74 Seo disclose, further comprising sending, to the base station, an indication of the selected SPS configuration (para. 15, the priority information of the D2D signal may be received via a field indicating acknowledgement (ACK)/negative acknowledgement (NACK) of a control channel that carries downlink ACK/NACK information).  
Regarding claim 75 Seo disclose, wherein the plurality of SPS configurations are applied for both cellular and device-to-device communications (para. 8, when a transmission of the D2D SPS signal and a transmission of a signal to the base station are collided with each other in a specific subframe, determining whether the D2D SPS signal is transmitted or the signal to the base station is transmitted based on the priority information). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471